I concur in the refusal to grant a rehearing herein because the defendant is charged with taking (and did take) from its well, Erwin No. 1, 13,634,000 cubic feet of gas in seven days, which is 1,811,907 cubic feet more than 24 per cent. of its open flow capacity (say 7,036,960 cubic feet per day, or 49,258,720 cubic feet for *Page 793 
seven days), and therefore in excess of the maximum allowed for any well whatever, for any purpose whatsoever, either by Act 91
of 1922 or by Act 252 of 1924.
But, in my opinion, the later act (No. 252 of 1924) governs the production for all wells, whether drilled before or since the passage thereof, with this proviso only, that wells drilled before the passage thereof may nonetheless still take gas in excess of the amount allowed by that act, if the amount so taken be not also in excess of the amount allowed by Act 91 of 1922.